Order entered December 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01500-CV

                           IN RE JHW LEASING, LTD., Relator
                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                           ORDER
                          Before Justices Bridges, Fillmore and Evans

       Before the Court is relator’s emergency motion for temporary relief requesting a stay of

the December 1, 2014 trial setting. On November 25, 2014, in a related mandamus proceeding,

In re J.H. Walker, Inc. d/b/a J.H. Walker Trucking, No. 05-14-01497-CV, the Court ordered the

trial of this case stayed. Accordingly, we DENY relator’s emergency motion as moot. We

ABATE the mandamus proceeding pursuant to rule 7.2(b) of the Texas Rules of Appellate

Procedure. This case is removed from the Court’s active docket until further order of this Court

to allow the successor judge to reconsider the ruling of the trial court. The parties shall timely

notify this Court of all events affecting the status of this case, including when the successor

judge has ruled in accordance with rule 7.2(b). The parties shall file either a status report or a

motion to dismiss by February 16, 2015.

                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE